450 F.2d 949
Jimmy Wayne VON BIEBERSTEIN, Petitioner-Appellant,v.Dr. George J. BETO, Director, Texas Department ofCorrections, Respondent-Appellee.
No. 71-2670 Summary Calendar.d
United States Court of Appeals,Fifth Circuit.
Nov. 18, 1971.

Hubert L. Gill, Austin, Tex.  (Court-appointed), for petitioner-appellant.
Crawford C. Martin, Atty. Gen. of Tex., Robert Darden, Asst. Atty. Gen., Nola White, First Asst. Atty. Gen., Alfred Walker, Executive Asst. Atty. Gen., Robert C. Flowers, Asst. Atty. Gen., Austin, Tex., for appellee.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:


1
Affirmed. See Fifth Circuit Local Rule 21.1,2



d
 Rule 18, 5th Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of N. Y., 431 F.2d 409, Part I (5th Cir. 1970)


1
 See N.L.R.B. v. Amalgamated Clothing Workers of America, 430 F.2d 966 (5th Cir. 1970)


2
 Appellant asserts: (1) His plea of guilty was not knowing and voluntary due to systemic effects of withdrawal from the use of narcotic drugs; (2) He did not receive the assistance of effective counsel